Citation Nr: 1015900	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that contemporaneous to his appeal on the 
claim considered herein, the Veteran filed an appeal with 
respect to the denial of his claim of entitlement to service 
connection for neck pain.  As service connection for a neck 
disability, characterized as cervical spine degenerative disc 
disease with spondylosis, post-operative, was granted in a 
May 2009 rating decision, this claim is not before the Board 
on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In October 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

Additional evidence was received in August 2009 and December 
2009, but the Veteran has not waived its review by the RO. 
 See 38 C.F.R. § 20.1304.  No such waiver is necessary in 
this case, however, as the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
RO will consider the additional evidence.  Further, VA will 
notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Veteran's claim of 
entitlement to service connection for sleep apnea must be 
remanded.  Although the Board sincerely regrets the 
additional delay, a remand is necessary to ensure that there 
is a complete record upon which to decide the Veteran's claim 
so that he is afforded every possible consideration.

As indicated above, additional evidence in support of the 
Veteran's claim was received in December 2009.  Included 
among this evidence was a July 2007 interpretive report 
concerning a polysomnography study performed at St. Francis 
Hospital.  Authored by Dr. J.S., this report reviewed the 
Veteran's history of sleep problems, described the results of 
the polysomnography study performed, analyzed these results, 
discussed the Veteran's sleep disorder and its appropriate 
diagnosis, and recommended a treatment regimen.

Also included immediately before this interpretive report was 
a statement concerning the etiology of the Veteran's 
disorder.  It provides, in its entirety, as follows:

"I have reviewed Mr. [redacted] service medical 
records and current treatment records and it is my 
opinion that sleep apnea is 'more likely than not' 
or 'at least as likely as not' related to his/her 
military duty.  I base this on my opinion because:  
reason and bases statement."

While most of the statement is typewritten, the phrases "Mr. 
[redacted]," "sleep apnea," and "reason and bases 
statement" were handwritten, the former two on designated 
blank lines and the latter in blank space at the conclusion 
of the statement.  Below the statement is what appears to be 
a photocopied logo, the title "Sleep Disorders Lab of St. 
Francis," and an address and phone number.  The rest of the 
page is free from markings of any kind.

Several peculiarities are noteworthy with respect to this 
statement.  It has an atypical fill-in-the-blank format.  It 
also is undated.  Despite use of the pronoun "I," the 
author of the statement did not identify himself/herself.  No 
signature appears anywhere on the page.  Presumably, based on 
the photocopied information and the contemporaneous 
submission of the interpretive report, Dr. J.S. wrote the 
statement.  If true, however, it is unclear why Dr. J.S. 
chose to draft a separate statement opining that a nexus 
exists between the Veteran's sleep apnea and his service 
rather than simply including this information in the 
discussion section of his interpretive report.

Given the unusual nature of this statement, the Board is not 
convinced of its authenticity.  A remand thus is necessary so 
that attempts may be made to confirm that the statement is 
genuine.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the authenticity 
of the statement purportedly from Dr. 
J.S.  at the Sleep Disorders Lab at St. 
Francis Hospital.  All such attempts 
must be documented in the claims file.

2.  After completion of the above 
development, review the Veteran's 
claims file and undertake any 
additional development indicated.  This 
may include obtaining and associating 
with the claims file any additional 
pertinent records identified by the 
Veteran during the course of the 
remand.  It also may include, if 
necessary, arranging for the Veteran to 
undergo an appropriate medical 
examination and obtaining a medical 
opinion to determine the nature, 
extent, onset, and etiology of any 
sleep disorder found to be present.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative shall be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


